NUMBER 13-15-00080-CR

                            COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG

GREGORY LEWIS A/K/A GREGORY ALLAN LEWIS,                               APPELLANT,

                                           v.

THE STATE OF TEXAS,                                                      APPELLEE.


                     On Appeal from the 404th District Court
                          of Cameron County, Texas.


                          ORDER OF ABATEMENT
              Before Justices Rodriguez, Garza, and Longoria
                             Order Per Curiam

       Appellant’s counsel, Douglas H. Pettit, has filed a motion requesting to withdraw

as appointed counsel. According to his motion to withdraw, good cause exists for him to

withdraw because he has accepted employment with the Cameron County District

Attorney’s Office.
       Adequate reason for the discharge of counsel and appointment of new counsel rests

within the sound discretion of the trial court. Carroll v. State, 176 S.W.3d 249, 255 (Tex.

App.—Houston [1st Dist.] 2004, pet. ref'd). In those circumstances where the appointment

of substitute counsel may be necessary, an appellate court, when faced with a motion to

withdraw, should abate the proceeding to the trial court for the determination of this issue.

Accordingly, we ABATE the appeal and REMAND the cause to the trial court for further

proceedings consistent with this order.

       Upon remand, the trial court shall determine whether appellant’s court-appointed

attorney should remain as appellant's counsel; and, if not, whether appellant is entitled to new

appointed counsel.      If the trial court determines that there is no reason to discharge

appellant’s current appointed attorney and appoint substitute counsel, the court shall enter an

order to that effect.   If the trial court determines that new counsel should be appointed, the

name, address, telephone number, email address, and state bar number of newly appointed

counsel shall be included in the order appointing counsel. The trial court shall further cause

its order to be included in a supplemental clerk's record to be filed with the Clerk of this Court

on or before the expiration of thirty days from the date of this order.   The motion to withdraw

will be carried with the case pending receipt and review of the supplemental clerk’s record.

       IT IS SO ORDERED.

                                                         Per Curiam

Do Not Publish.
TEX. R. APP. P. 43.7.

Order delivered and filed this
the 8th day of July, 2015.



                                              2